                   Case 1:18-cv-08650-SDA Document 60 Filed 09/23/20 Page 1 of 1

                          Michael Faillace & Associates, P.C.
                                               Employment and Litigation Attorneys

        60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
        New York, New York 10165                                                       Facsimile: (212) 317-1620

                                                                     September 22, 2020
        VIA ECF
        Hon. Stewart D. Aaron
        United States Magistrate Judge
        United States District Court
        500 Pearl St.
        New York, NY 10007
                                                                                                                   9/23/2020
                         Re:      Alvarado et al v. New Ram’s Deli Inc. et al
                                  18-cv-08650


        Dear Judge Aaron:

                My office represents Plaintiffs in the above-captioned case. I write jointly with the

        Defendants to respectfully request an extension of thirty days in which to submit our settlement

        agreement to the Court in accordance with Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199

        (2d Cir. 2015) currently due September 22, 2020. The parties are still in the process of finalizing

        the final form of the agreement.

                We thank the Court for its time and attention to this matter.

                                                    Respectfully Submitted,
Request GRANTED. SO ORDERED.                               /s
Dated: 9/23/2020                                    Clela A. Errington, Esq.
                                                    MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                    Attorneys for Plaintiff




                                  Certified as a minority-owned business in the State of New York
